On November 19,2004, at the Defendant’s sentence review hearing, the Sentence Review Division was unaware of the Nunc Pro Tunc Order filed by the District Court on July 8, 2004. The Sentence Review Division was recently notified of the Order and is hereby clarifying the Sentence Review Board’s Decision to affirm the term of the sentence as rendered in the July 8, 2004 District Court Nunc Pro Time Order, finding that the sentence imposed by the District Court is neither inadequate or excessive.
In all other respects, the November 19, 2004 Decision of the Sentence Review Division shall remain unchanged.
Chairperson, Hon. Gary Day.